         Case 1:21-cv-01217-MKV Document 37 Filed 07/09/21 Page 1 of 2


                                                                  DLA Piper LLP (US)
                                                                  1251 Avenue of the Americas, 27 th Floor
                                                                  New York, New York 10020-1104
                                                                  www.dlapiper.com

                                                                  Colleen Carey Gulliver
                                                                  Colleen.Gulliver@us.dlapiper.com
                                                                  T 212.335.4737
                                                                  F 917.778.8037


July 9, 2021

BY ECF                                                                       USDC SDNY
Honorable Mary Kay Vyskocil                                                  DOCUMENT
Southern District of New York                                                ELECTRONICALLY FILED
United States Courthouse                                                     DOC #:
500 Pearl Street                                                             DATE FILED: 
New York, New York 10007

Re:    Stewart et. al. v. Nurture Inc., Case No. 21-cv-1217
       Letter Motion for Continuance of Time to Respond to the Complaint

Dear Judge Vyskocil:

        We represent Defendant Nurture, Inc. (“Nurture”) in the above-referenced action. Pursuant
to Section 2(G) of this Court’s Individual Practice Rules, Nurture writes to respectfully request a
continuance of Nurture’s time to respond to the complaint in the above-referenced action, from
July 23, 2021 until such time as this Court rules on the motion to consolidate pending in this case
(the “Consolidation Motion”), lead counsel is appointed, and a schedule for amending the
consolidated complaint and its subsequent response is negotiated.

         The unopposed Consolidation Motion seeks to consolidate five cases pending against Nurture
at the time the motion was filed and any other subsequently filed or transferred related actions, only
to the extent such actions name Nurture as the sole baby food manufacturer defendant and do not
allege any personal injury and product liability claims for non-economic damages, which to date
includes eight additional actions that were subsequently filed or transferred (the “Consolidation
Motion”) (ECF Nos. 13-15, 19-21, 33-34; see also Lawrence et al. v. Nurture, Inc., 1:21-cv-5748,
ECF No. 3).1 Nurture seeks this extension in the interest of judicial economy and to preserve the
parties’ and Court’s resources until such time as the Consolidation Motion is decided. The Court this
week granted the same extension in nine other related cases.

        This is Nurture’s third request for an extension of time to respond to the complaint in this
case. Its prior requests were granted (ECF Nos. 12, 28). This extension will not affect any pending
deadlines set by Court order. This request is made with the consent of the plaintiffs.



1
 No party has objected to the consolidation of the actions currently subject to the Consolidation
Motion. Certain of the plaintiffs have opposed the request to set a schedule for briefing of
appointment of lead counsel.
       Case 1:21-cv-01217-MKV Document 36
                                       37 Filed 07/09/21 Page 2 of 2




                                                            Honorable Mary Kay Vyskocil
                                                                            July 9, 2021
                                                                                  Page 2



                                       Respectfully submitted,



                                       /s/ Colleen Carey Gulliver
                                       Colleen Carey Gulliver

cc:   All counsel of record (by ECF)




                       
